DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendments filed 10/03/2022. Claims 1-2, 5-8 are pending.
Response to Arguments
Applicant’s arguments  with respect to the rejection(s) of claim(s) 1-2, 5-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang et al (US 20180177436).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190336383) in view of Ikeuchi et al (US 20100010639) and Chang et al (US 20180177436)
Regarding Claim 1, Song teaches a force applying auxiliary device (see at least movement assistance system 100 in par. 0015 and Fig. 1) comprising: 
a sensor group comprising at least one first sensor and at least one second sensor, wherein the at least one first sensor is disposed on a first side of the force applying auxiliary device, and the at least one second sensor is disposed on a second side of the force applying auxiliary (see at least multiple pressure sensors disposed on the lowest step boards 110L and 110R in par. 0015, see also step boards 110L and 110R being on left and right sides in Fig. 1); 
a processor coupled to the sensor group (see at least processing circuit 200 electrically coupled to the pressure sensors in par. 0015) and 
a motor set controlled by the processor (see at least “The processing circuit 200 can transmit a control signal for controlling the knee motor 170L, the knee motor 170R, the hip motor 160L and/or hip motor 160R” in par. 0015), 
wherein the processor collects motion posture data of a user according to the at least one first sensor and the at least one second sensor (see at least processing circuit 200 receiving the data detected from the pressure sensors in par. 0018 ), and 
determines whether a motion of the user is unbalanced according to the motion posture data (see at least using the pressure sensors under both of the user’s feet for calculating the COP of the user and estimating the user’s balance state in par. 0021), and 
when determining that the motion of the user is unbalanced, the processor selects at least one of a plurality of preset abnormal patterns as a specific abnormal pattern according to the motion posture data (see at least processing circuit using calculated COP and equations (2) and (3) to determine “balance states of “N”, “WN”, “ZE”, “WP”, and “P” indicating shifting degrees of negative, weakly negative, zero shift, weakly positive and positive respectively” in par. 0025, all COP value ranges indicating balance states other than “ZE” are interpreted as determining a user is unbalanced and are preset abnormal patterns indicating the type of unbalance), and 
controls the motor sets to provide a force by using the specific abnormal pattern (see at least correction torque determined based on balance state and used to determine the assistive torque in par. 0041-0044 and assistive torque applied to at least one of the motors to help the user keep their balance in par. 0019-0021, the assistive torque at the knee and hip is interpreted to provide a force on the user’s leg and transmitted to the ground that helps the user keep their balance), 
Song does not appear to teach the following, but Ikeuchi does teach:
wherein a force difference between a first force applied to a first side foot of the user and a second force applied to a second side foot of the user is adjusted based on a difference between sampling values of the at least one first sensor and the at least one second sensor (see at least measuring the treading forces at each foot by force sensors in par. 0013 and the target shares of the supporting force against the floor side from the device distributed between the right and left legs according to the ratio between the measured treading force on the user’s right leg and on the user’s left leg in par. 0029, note the support forces from the walking assistance device against the floor side is interpreted to be the forces on each foot).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Song to incorporate the teachings of Ikeuchi wherein the ratio between measured treading forces at each foot is used to determine the share of the total support force that the walking assistance device provides at each foot. The motivation to incorporate the teachings of Ikeuchi would be increase stability in the feed-back controlled system (see par. 0036).
Song and Ikeuchi do not appear to teach the following, but Chang does teach:
a database comprising a plurality of preset motion posture samples (see at least user data being stored in a cloud database in par. 0053 and storing data from detected fall events in par. 0124)
wherein the processor compares the preset motion posture samples in the database with the motion posture data of the user wherein the preset motion posture samples are sensor information of the user in a normal walking mode (see at least machine learning model detecting when the user is at risk of falling based on comparison with labeled stumble or near-fall event in par. 0124-0126, note determining that the user is at risk of falling is interpreted as determining if the user is unbalanced)
 wherein when determining that the motion of the user is unbalanced, the processor further sorts the collected motion posture data of the user into abnormal posture samples (see at least machine learning model classifying fall events into different types in par. 0124-0125), and 
stores the abnormal posture samples in the database (see at least user data being stored in a cloud database in par. 0053 and storing data from detected fall events recorded for a user in par. 0124, 0127), wherein the processor further 
compares the abnormal posture samples in the database with the motion posture data of the user to determine whether the motion of the user is unbalanced (see at least machine learning model detecting when the user is at risk of falling based on comparison with labeled stumble or near-fall event in par. 0124-0126)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Song as modified by Ikeuchi to incorporate the teachings of Chang wherein there is a database storing labeled user fall event data that is used to train a machine learning model to predict when a user is at risk of falling. The motivation to incorporate the teachings of Chang would be to improve fall prediction with increased usage (see par. 0131)
Regarding Claim 2, Song as modified by Ikeuchi and Chang teaches the force applying auxiliary device as claimed in claim 1 (see Claim 1 analysis). 
Song further teaches wherein the first side and the second side are opposite to each other (see at least left and right sides identified for the step boards in par. 0015 and in Fig. 1 interpreted as opposite each other).
Regarding Claim 5,  Song as modified by Ikeuchi and Chang teaches the force applying auxiliary device as claimed in claim 1 (see Claim 1 analysis). Song further teaches:
wherein the processor compares a result of calculating the sampling values of the at least one first sensor and the at least one second sensor through a calculation formula corresponding to the preset abnormal pattern with a threshold value corresponding to the preset abnormal pattern, so as to determine whether to select the preset abnormal pattern as the specific abnormal pattern (see at least equation (1) for calculating COP coordinates with the value from pressure sensors on each foot plate in par. 0022, see also equations (2) and (3) comparing the COP coordinates to thresholds for each balance state in par. 0025).
Regarding Claim 6, Song as modified by Ikeuchi and Chang teaches the force applying auxiliary device as claimed in claim 1 (see Claim 1 analysis). 
Song further teaches wherein the at least one first sensor or the at least one second sensor comprises: 
an angle sensor configured to detect an angle change of a foot at a position where the angle sensor is located (see at least motor encoders monitoring the joint angle, angular velocity, and angular acceleration of the knee motors in par. 0018, note due to the configuration of the lowest step boards being a fixed radius from the knee and the user’s feet being fixed on the step boards, this is interpreted to detect the angle change of each foot).
Song does not appear to explicitly teach the following, but Ikeuchi does teach:
an acceleration sensor configured to detect an acceleration change at a position where the acceleration sensor is located (see at least acceleration sensor 80 in par. 0190 and Fig. 1); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Song to incorporate the teachings of Ikeuchi wherein the walking assistance device measures acceleration with an acceleration sensor. The motivation to incorporate the teachings of Ikeuchi would be use the measured acceleration to compensate for the weight of the device (see par. 0191), which reduces the amount of user effort needed to be expended while walking.  
Regarding Claim 7, Song as modified by Ikeuchi and Chang teaches the force applying auxiliary device as claimed in claim 1 (see Claim 1 analysis).  Song further teaches wherein the motor sets comprises 
a first knee motor on the first side and a second knee motor on the second side (see at least knee motors 170L, 170R in par. 0015 and Fig. 1), and the force applying auxiliary device further comprises 
at least one strap (see at least buckle fastener 131 in par. 0015 and Fig. 1 interpreted as a strap), 
an exoskeleton frame (see at least support structure parts 130, 140L/R, 150L/R in par. 0015 and Fig. 1 interpreted to collectively make up an exoskeleton frame), and 
at least one protector (see at least lowest step boards 110L/R in par. 0015 and Fig. 1, interpreted as protectors of the feet).

Regarding Claim 8, Song teaches a control method of a force applying auxiliary device (see at least Fig. 7), wherein the force applying auxiliary device comprises 
a sensor group, and the sensor group comprises at least one first sensor disposed on a first side of the force applying auxiliary device and at least one second sensor disposed on a second side of the force applying auxiliary device (see at least multiple pressure sensors disposed on the lowest step boards 110L and 110R in par. 0015, see also step boards 110L and 110R being on left and right sides in Fig. 1), the control method comprising: 
collecting motion posture data of a user according to the at least one first sensor and the at least one second sensor (see at least processing circuit 200 receiving the data detected from the pressure sensors in par. 0018 ); 
determining whether a motion of the user is unbalanced (see at least using the pressure sensors under both of the user’s feet for calculating the COP of the user and comparing with balance state ranges in par. 0021); 
when it is determined that the motion of the user is unbalanced, selecting at least one of a plurality of preset abnormal patterns as a specific abnormal pattern according to the motion posture data in response to determining that the motion of the user is unbalanced (see at least processing circuit using calculated COP and equations (2) and (3) to determine “balance states of “N”, “WN”, “ZE”, “WP”, and “P” indicating shifting degrees of negative, weakly negative, zero shift, weakly positive and positive respectively” in par. 0025, all balance states other than “ZE” are interpreted as determining a user is unbalanced and are preset abnormal patterns indicating the type of unbalance); and 
controlling a motor sets to provide a force by using the specific abnormal pattern (see at least correction torque determined based on balance state and used to determine the assistive torque in par. 0041-0044 and assistive torque applied to at least one of the motors to help the user keep their balance in par. 0019-0021, the assistive torque at the knee and hip is interpreted to provide a force on the user’s leg and transmitted to the ground that helps the user keep their balance), 
Song does not appear to teach the following, but Ikeuchi does teach:
wherein a force difference between a first force applied to a first side foot of the user and a second force applied to a second side foot of the user is adjusted based on a difference between sampling values of the at least one first sensor and the at least one second sensor (see at least measuring the treading forces at each foot by force sensors in par. 0013 and the target shares of the supporting force against the floor side from the device distributed to between the right and left legs according to the ratio between the measured treading force on the user’s right leg and on the user’s left leg in par. 0029, note the support forces from the walking assistance device from the floor side is interpreted to be the forces on each foot).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method taught by Song to incorporate the teachings of Ikeuchi wherein the ratio between measured treading forces at each foot is used to determine the share of the total support force that the walking assistance device provides at each foot. The motivation to incorporate the teachings of Ikeuchi would be increase stability in the feed-back controlled system (see par. 0036).
Song and Ikeuchi do not appear to teach the following, but Chang does teach :
comparing a plurality of preset motion posture samples in a database with the motion posture data of the user, wherein the preset motion posture samples are sensor information of the user in a normal walking mode (see at least user data being stored in a cloud database in par. 0053 and comparing labeled fall events with current mobility metrics determined from sensor data for fall prediction by the machine learning model in par. 0124-0127)
when it is determined that the motion of the user is unbalanced, sorting the collected motion posture data of the user into abnormal posture samples (see at least machine learning model classifying fall events into different types in par. 0124-0125), and storing the abnormal posture samples in the database (see at least user data being stored in a cloud database in par. 0053 and storing data from detected fall events recorded for a user in par. 0124, 0127), and the step of determining whether the motion of the user is unbalanced further comprises: 
comparing the abnormal posture samples in the database with the motion posture data of the user to determine whether the motion of the user is unbalanced (see at least machine learning model detecting when the user is at risk of falling based on comparison with labeled stumble or near-fall event in par. 0124-0126).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Song as modified by Ikeuchi to incorporate the teachings of Chang wherein there is a database storing labeled user fall event data that is used to train a machine learning model to predict when a user is at risk of falling. The motivation to incorporate the teachings of Chang would be to improve fall prediction with increased usage (see par. 0131)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandler et al (US 20180092536) teaches a method of exoskeleton communication and control including collecting data from an exoskeleton worn by a user to assist walking at different sampling rates, prioritizing data collection when the user could be unbalanced or falls. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664